Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2185 Filed 04/03/20 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 RONALD LEE MILLER,

                           Petitioner,        Case No: 16-20222
 -v-                                          Honorable Arthur Tarnow
                                              Magistrate Judge R. Steven Whalen
 UNITED STATES OF AMERICA,

                           Respondent.

 Aldous Brant Cook                          Paul J. Stablein
 United States Attorney’s Office            Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
 211 West Fort Street, Suite 2001           380 N Old Woodward Ave, Ste 320
 Detroit, Michigan 48226                    Birmingham, Michigan 48009
 (313) 226-9553                             (248) 540-1600
 brant.cook@usdoj.gov                       PaulStablein@StableinLaw.com



        SUPPLEMENT TO THE DEFENDANT’S MEMORANDUM IN
        SUPPORT OF PETITION FOR COMPASSIONATE RELEASE

       NOW COMES the Defendant, Ronald Lee Miller, by and through his

 attorney, Paul Stablein, and in support of his Petition for Compassionate Release

 from Incarceration, supplements his petition and states as follows:

       1.     On March 24, 2020, this Honorable Court ordered the parties to provide

 the Court with memoranda regarding their respective positions on Mr. Miller’s
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2186 Filed 04/03/20 Page 2 of 13




 petition for immediate compassionate release. 18 U.S.C. § 3582(c).1 On March 30,

 2020, the parties complied with the Court’s order.

         2.     On March 31, 2020, the Court ordered that the parties file supplemental

 medical reports and administrative appeals records no later than Friday, April 3,

 2020.

         3.     In accordance with the Court’s March 31 order, Mr. Miller and the

 Government have obtained additional medical records and records of the Bureau of

 Prisons’ (BOP’s) rejection of Mr. Miller’s request for compassionate release. The

 medical records are attached hereto as Exhibit A. The records demonstrating the

 exhaustion of Mr. Miller’s administrative remedies are attached hereto as Exhibit

 B.

         I.     Mr. Miller has Exhausted his Administrative Remedies

         4.     Section 3582(c)(1)(A) imposes “a statutory exhaustion requirement”

 that “must be strictly enforced.” United States v. Monzon, No. 99 Cr. 157, 2020 WL

 550220, at *2 (S.D.N.Y. Feb. 4, 2020).



 1The First Step Act went into effect on December 21, 2018. See FSA of 2018, Pub. L. No. 115-
 391, 132 Stat. 5194. Before the passage of the First Step Act, only the Director of the Bureau of
 Prisons could file a motion for compassionate release. Section 603(b) of the Act modified 18
 U.S.C. § 3582(c)(1)(A), however, with the intent of “increasing the use and transparency of
 compassionate release.” Pub. L. No. 115-391, 132 Stat. 5194, at *5239 (capitalization omitted).
 That section now provides that a sentencing court may modify a sentence either on motion of the
 Director of the BOP “or upon motion of the defendant after [he] has fully exhausted all
 administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the lapse
 of 30 days from the receipt of such a request by the warden of the defendant’s facility.” 18 U.S.C.
 § 3582(c)(1)(A).


                                                  2
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2187 Filed 04/03/20 Page 3 of 13




        5.     It is apparent from the records received thus far, that Mr. Miller has

 exhausted his administrative remedies through the BOP. Mr. Miller began his efforts

 to obtain relief from the BOP sometime in 2018. Counsel has obtained some records,

 but it is clear that the entirety of the record has not been made available to counsel

 for either party. Nonetheless, the timeline of Mr. Miller’s efforts follows after his

 first request for relief in 2018:

             • 10/4/2018     Warden’s letter to Senator Stabenow “Miller’s case was
                             reviewed in accordance with Bureau of Prisons Program
                             Statement 5050.48, Compassionate Release, Elderly
                             Inmates with Medical Conditions, and determined he does
                             not meet the criteria for consideration of Compassionate
                             Release.”

             • 12/29/2018 Regional Administrative Remedy Appeal completed

             • 1/3/2019      Appeal received at Mid-Atlantic Regional Office

             • 2/5/2019      Appeal rejected by Administrative Remedy Coordinator

             • 2/25/2019     Second Appeal generated

             • 6/24/2019     Warden’s letter to Senator Stabenow, “Mr. Miller’s
                             reduction in sentence (Compassionate Release) request
                             was denied.”

        6.     It is unclear from the documents obtained thus far whether Mr. Millers

 second appeal in February was ever communicated to the regional office again.

 Regardless, it is clear that the facility had denied his request based upon the letters

 to the senator, and at least the regional administrator had denied the appeal in



                                            3
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2188 Filed 04/03/20 Page 4 of 13




 February 2019. Therefore, Mr. Miller has exhausted his remedies available to him

 within the BOP.

       7.     Even if the Government argues that somehow Mr. Miller failed to

 comply with every detail of the administrative procedure provided by the BOP, strict

 compliance is not mandatory in every situation.          “Even where exhaustion is

 seemingly mandated by statute or decisional law, the requirement is not absolute.”

 Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019). “First, exhaustion may be

 unnecessary where it would be futile, either because agency decisionmakers are

 biased or because the agency has already determined the issue”,…or, “exhaustion

 may be unnecessary where pursuing agency review would subject plaintiffs to undue

 prejudice.” Id.

       8.     The responses by the warden at FCI Butner to Senator Stabenow’s

 inquiries are clear – Mr. Miller will not be granted relief from the facility. Further,

 his attempts at appealing those decisions also fell on deaf ears. The BOP has already

 decided the issue as reflected in the exhibits. Requiring further administrative efforts

 on Mr. Miller’s behalf would clearly be futile. Moreover, pursuing any further

 review would clearly subject Mr. Miller to undue prejudice in light of the current

 state of affairs and the national pandemic.

       II.    COVID-19 is an Extraordinary and Compelling Reason in
              Mr. Miller’s Case

       9.     “We are in the midst of an unprecedented pandemic. COVID-19 has

                                            4
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2189 Filed 04/03/20 Page 5 of 13




 paralyzed the entire world. The disease has spread exponentially, shutting down

 schools, jobs, professional sports seasons, and life as we know it. It may kill 200,000

 Americans and infect millions more.2 At this point, there is no approved cure,

 treatment, or vaccine to prevent it.3” United States v. Jeremy Rodriguez, No. 2:03-

 CR-00271-AB-1, 2020 WL 1627331, at *1 (E.D. Pa. Apr. 1, 2020).

        10.     People with pre-existing medical conditions like Mr. Miller face a

 particularly high risk of dying or suffering severe health effects should they contract

 the disease.

        11.     Since Mr. Miller’s March 30, 2020, filing, the dire situation facing

 federal prisoners across the country has only worsened. As of 3:00PM, April 2,

 2020, the BOP reports that a total of 75 inmates and 39 staff members have tested

 positive for COVID-194, including 10 inmates (up from just two inmates on March




 2 Bobby Allyn, Fauci Estimates That 100,000 To 200,000 Americans Could Die from the
 Coronavirus, National Public Radio (Mar. 29, 2020), https://www.npr.org/sections/coronavirus-
 live-updates/2020/03/29/823517467/fauci-estimates-that-100-000-to-200-000-americans-could-
 die-from-the-coronavirus.
 3 See Pien Huang, How the Novel Coronavirus and the Flu Are Alike . . . And Different, National
 Public Radio (Mar. 20, 2020),
 https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-coronavirus-
 and-the-flu-are-alike-and-different.
 4 The BOP website indicates that statistics are uploaded daily at 3:00PM. However, as of 4:15PM
 on April 3, 2020, the website represented only those statistics from April 2. It appears that the
 reporting from the BOP of actual cases is underrepresenting the accurate number. Inmates
 outnumber staff by a ratio of seven to one, so one would expect the number of cases in the inmate
 population would far exceed staff cases. See, W. Pavlo, Bureau Of Prisons Underreporting
 COVID-19               Outbreaks              In            Prison,          found              at
 https://www.forbes.com/sites/walterpavlo/2020/04/01/bureau-of-prisons-underreporting-
 outbreaks-in-prison/#2a5469c37ba3.


                                                 5
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2190 Filed 04/03/20 Page 6 of 13




 31) and 1 staff member at FCI Butner where Mr. Miller is imprisoned.

          12.    As of 11:00AM, April 3, 2020, North Carolina has reported 2,093 cases

 of the virus resulting in hundreds of hospitalizations and 19 deaths. See North

 Carolina Department of Health and Human Services, COVID-19 North Carolina

 Dashboard, found at https://www.ncdhhs.gov/covid-19-case-count-nc#by-counties.

 Nationwide, White House Officials now predict that 100,000 to 240,000 people will

 die in the United States in the next two weeks. See, footnote 2, above.

          13.    The BOP has suspended the transfer of inmates for 30 days and it

 appears likely that the ban will be extended. See United States v. Nkanga, 2020 WL

 1529535, at *2 (S.D.N.Y. Mar. 31, 2020) (“Judging from the federal government’s

 most recent guidance, it is likely that the suspension will indeed be extended. See

 Michael D. Shear, Trump Extends Social Distancing Guidelines Through End of

 April,         N.Y.      Times      (Mar.       29,     2020),      available      at

 https://www.nytimes.com/2020/03/29/us/politics/trump-coronavirus-

 guidelines.html.”)

          14.    On March 23, 2020, the Centers for Disease Control and Prevention

 (CDC) acknowledged that correctional and detention facilities “present[ ] unique

 challenges for control of COVID-19 transmission among incarcerated/detained

 persons, staff, and visitors.” Interim Guidance on Management of Coronavirus

 Disease 2019 (COVID-19) in Correctional and Detention Facilities, Centers for



                                             6
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2191 Filed 04/03/20 Page 7 of 13




 Disease        Control        (Mar.        23,        2020),        available        at

 https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/guidance-correctional-detention.html. Specifically, the CDC noted that

 many detention conditions create a heightened risk of danger to detainees. These

 include low capacity for patient volume, insufficient quarantine space, insufficient

 on-site medical staff, highly congregational environments, inability of most patients

 to leave the facility, and limited ability of incarcerated/detained persons to exercise

 effective disease prevention measures (e.g., social distancing and frequent

 handwashing). Id. The CDC recommended that all correctional facilities take

 preventative measures, including: ensuring an adequate supply of hygiene and

 medical supplies, allowing for alcohol-based sanitizer throughout facilities,

 providing no-cost soap to all inmates for frequent handwashing, cleaning and

 disinfecting frequently touched surfaces several times per day, performing pre-

 intake screening and temperature checks for all new entrants, increasing space

 between all detained persons to at least six feet, staggering meals, and having

 healthcare staff perform regular rounds. Id. Nonetheless, as the Court noted in

 United States v Rodriguez, supra, at *1, “Prisons are tinderboxes for infectious

 disease.”

       15.    The number of district courts that have granted release to detainees and

 inmates due to the dangerousness of the coronavirus pandemic is growing daily. See,



                                           7
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2192 Filed 04/03/20 Page 8 of 13




 United States v. Keith Kennedy, Case No. 18-20315, 2020 WL 1493481 (E.D. Mich.

 Mar. 27, 2020) (post-plea presentence release of defendant whose pretrial release

 had been revoked.       “[T]he COVID-19 pandemic constitutes an independent

 compelling reason” for temporary release and “is necessary for Defendant to prepare

 his pre-sentence defense.”); United States v. Wilson Perez, No. 17 CR. 513-3 (AT),

 2020 WL 1546422, at *4 (S.D.N.Y. Apr. 1, 2020) (“The benefits of keeping him in

 prison for the remainder of his sentence are minimal, and the potential consequences

 of doing so are extraordinarily grave.” Compassionate release granted.); United

 States v Andre Williams, Case No. 04-cr-95/MCR, at *7 (N.D. Fla. April 1, 2020)

 (“[A]n outbreak of COVID-19 in Williams’ facility would likely have fatal

 consequences for him.      Based on these facts, the Court finds that Williams’

 deterioration in physical health is sufficiently serious to satisfy the medical criteria

 for a reduction in sentence.” West Law citation unavailable; United States v.

 Mclean, Case. No. 19-cr-380 (D.D.C. Mar. 28, 2020) (“As counsel for the Defendant

 candidly concedes, the facts and evidence that the Court previously weighed in

 concluding that Defendant posed a danger to the community have not changed –

 with one exception. That one exception – COVID-19 – however, not only rebuts the

 statutory presumption of dangerousness, see 18 U.S.C. § 3142(e), but tilts the

 balance in favor of release.”); United States v. Teresa Ann Gonzalez, No. 2:18-CR-

 0232-TOR-15, 2020 WL 1536155, at *3 (E.D. Wash. Mar. 31, 2020) (“Defendant is



                                            8
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2193 Filed 04/03/20 Page 9 of 13




 the most susceptible to the devastating effects of COVID-19. She is in the most

 susceptible age category (over 60 years of age) and her COPD and emphysema make

 her particularly vulnerable.” 18 U.S.C. § 3582(c)(1)(A)(i) compassionate release

 granted.); United States v. Campagna, No. 16 Cr. 78-01 (LGS), 2020 WL 1489829

 (S.D.N.Y. Mar. 27, 2020) (“Defendant’s compromised immune system, taken in

 concert with the COVID-19 public health crisis, constitutes an extraordinary and

 compelling reason to modify to Defendant’s sentence on the grounds that he is

 suffering from a serious medical condition that substantially diminishes his ability

 to provide self-care within the environment of the RCC.”); United States v. Muniz,

 No. 4:09-CR-0199-1, 2020 WL 1540325 (S.D. Tex. Mar. 30, 2020) (“Because

 Defendant is at high-risk for severe illness from COVID-19 and because inmates in

 detention facilities are particularly vulnerable to infection, the Court finds that

 Defendant has demonstrated an extraordinary and compelling reason for

 compassionate release.”)

       16.   Even based upon the sparse medical records the Government obtained

 from the BOP, Exhibit A, Mr. Miller is at grave risk of a sever outcome should he

 contract the virus. Regardless of the BOP’s position on Mr. Miller’s hepatitis C and

 liver cancer diagnoses, the records indicate Mr. Miller is prescribed 14 different

 medications including three different inhalers in an effort to combat his chronic

 obstructive pulmonary disease (COPD). He suffers from heart disease and is ordered



                                          9
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2194 Filed 04/03/20 Page 10 of 13




 to carry nitroglycerin tablets with him for acute chest pain. He has cirrhosis of the

 liver.

          17.   The Centers for Disease Control and Prevention have identified two

 specific groups of individuals that are at a higher risk for sever illness from the virus:

 people 65 years or older and people with underlying medical conditions. The CDC

 identifies those medical conditions as, among others, “chronic lung disease,”

 “serious heart conditions” and “liver disease.” Mr. Miller is severely at risk because

 of his age (69 years) and the fact that he suffers from three conditions the CDC has

 identified as placing him at high risk. One condition would suffice to establish a

 person with an extraordinary and compelling reason to grant compassionate release.

 Mr. Miller suffers from three in addition to his age.

          WHEREFORE, Mr. Miller prays this Honorable Court for an order granting

 him immediate compassionate release with any terms and conditions the Court sees

 fit to impose as conditions of supervised release.

                                                 Respectfully Submitted,


                                                 /s/Paul J. Stablein
                                                 Paul J. Stablein
                                                 Paul Stablein, PLLC
                                                 Attorney for Defendant
                                                 380 North Old Woodward Ave
                                                 Suite 320
                                                 Birmingham, Michigan 48009
                                                 (248) 540-1600
                                                 PaulStablein@StableinLaw.com

                                            10
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2195 Filed 04/03/20 Page 11 of 13




 DATED:      April 3, 2020




                                       11
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2196 Filed 04/03/20 Page 12 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 RONALD LEE MILLER,

                           Petitioner,         Case No: 16-20222
 -v-                                           Honorable Arthur Tarnow
                                               Magistrate Judge R. Steven Whalen
 UNITED STATES OF AMERICA,

                           Respondent.

 Aldous Brant Cook                          Paul J. Stablein
 United States Attorney’s Office            Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
 211 West Fort Street, Suite 2001           380 N Old Woodward Ave, Ste 320
 Detroit, Michigan 48226                    Birmingham, Michigan 48009
 (313) 226-9553                             (248) 540-1600
 brant.cook@usdoj.gov                       PaulStablein@StableinLaw.com



          BRIEF IN SUPPORT OF DEFENDANT’S SUPPLEMENT
              TO THE DEFENDANT’S MEMORANDUM IN
        SUPPORT OF PETITION FOR COMPASSIONATE RELEASE

       As and for his brief, Mr. Miller incorporates those statements of fact and

 arguments of law as set forth in his concurrently filed Supplement to the Defendant’s

 Memorandum in support of Petition for Compassionate Release as if the same were

 more fully set forth herein.

       WHEREFORE, Mr. Miller prays this Honorable Court for an order granting

 him immediate compassionate release with any terms and conditions the Court sees


                                          12
Case 2:16-cr-20222-AJT-RSW ECF No. 378, PageID.2197 Filed 04/03/20 Page 13 of 13




 fit to impose as conditions of supervised release.

                                               Respectfully Submitted,


                                               /s/Paul J. Stablein
                                               Paul J. Stablein
                                               Paul Stablein, PLLC
                                               Attorney for Defendant
                                               380 North Old Woodward Ave
                                               Suite 320
                                               Birmingham, Michigan 48009
                                               (248) 540-1600
                                               PaulStablein@StableinLaw.com
 DATED:       April 3, 2020




                                          13
